Title: To James Madison from James Monroe, 20 September 1803
From: Monroe, James
To: Madison, James


Dear Sir
London Sepr. 20. 1803.
Since writing the within letter I have seen Mr. Merry on [sic] had an interesting conversation with him on our affrs. especially the impressment of our seamen. I have given you an acct. of it in a letter committed to his care, but it may be well to add it here also; He told me that he had confer’d with Ld. H. on that subject as he had promised me, and that he was instructed by Ld. H. to inform me that the King had recd. me with pleasure; that he was glad I was here; that Ld. H. wod. recieve any memorials I might present respecting our seamen or other subjects, and examine them with attention, and was disposed to yield any accomodation in his power, tho’ I ought to recollect that the question of the seamen was all important to them; that a great portion of our navigation especially from the south was carried on by Bh. sea men; that sea men seldom naturalised any where; that in time of war if our merchant ships protected them, they wod. many of them take shelter there. I reciprocated the desire which he expressed of peace and friendship between the two nations: assured him that we wished no thing unreasonable; that however some rule ought to be adopted, other wise the discretion of the press gangs wod. be the only one, which as he knew wod. be arbitrary & oppressive in the extreme. He intimated that Mr. Livingstons memorial had produc’d an ill effect: I told him that it had been written a year ago, and as I believd without the knowledge of our govt.; that it was no proof of the present disposition of the govt. wh. I knew to be friendly, and in wh. it wod. persist in case his govt. had a similar disposition: that we meant to seperate our political concerns from those of Europe as much as possible, to be friendly with all its powers and shod. be happy to do any of them especially France and Engld. friendly offices, where we had it in our power, and it cod. be done to either without injury to the other. He then adverted to the situation of St. domingo, wh. he said it seemed the French wod. be forc’d to abandon, intimating however that he had no explicit instruction to speak with me on that point, but shod. with you; that we had a common interest in that object & ought to harmonize in measures; I told him that was a delicate subject, wh. he admitted; I said as little on it as I cod., endeavouring in what I did say to inspire as little expectation as possible, or rather as much distrust, of any cooperation respecting it. I am satisfied that the hint I had before recd. on it was from a similar quarter, and that his caution proceeded from my reserve afterwards. However this suspicion had better not be mentioned as it has reference to an american of good character & I think intentions. I repeat what I have said within, that you can not be too much on yr. guard in what concerns the French Islands whatever their situation may be. I wod. claim nothing under this govt. there, or do any thing to compromit us with France, during the war. If the French are driven out the negroes will possess it. We may of course go on & trade with it. I wod. make no agreement or have any arrangement between the govts, since no advantage in trade can result from it, and it is sure to do mischief in other views. I am satisfied that a revolution is hurrying on fast in that region, with which we have nothing to do; that we are to gain credit to our govt., strength to our institutions, and profit to our people, by abstaining equally from the movments there & here.
The decln. made me by Mr. Merry of the satisfaction with wh. the King recd. me was unexpected because nothing had invited it, or any sentiment on that subject. I expressed however my acknowledgmt. in suitable terms. I am persuaded that my reception here will produce a good effect in the UStates, which cannot but be encreased by the manner of it. It proves that this govt. has too much wisdom to attach itself to a party there in all its concerns; that the present admn. of our country, does not require the aid of those who are opposed to its just views, to command respect here, & protect the rights and interests of our people. I shod. not be surprised if this govt. shod. clearly discern that by lending its name & character to a party with us, it hasards much without a prospect of advantage; that the great affection professed for this country by that party, is nothing but an affection for itself; that it wishes to avail itself of their aid for its purposes, which a wise policy dictates to them to withhold. In coming here I was aware of the delicacy of the mission, & have done every thing in my power to make it subserve the honest, pacific & just views of our govt. I was resolved to rest on my own ground & let simple causes produce their just effects. What I had been was known to the govt. & there I left it. I announc’d myself, because it did not appear that Mr. Gore was chargé des affrs. On the delay asked by Ld. H. on acct. of the death of his wife father [sic], I gave no expln. of the cause to those who asked, a few excepted & in confidence. I have never sought opportunities of making professions of friendship &ca, tho none have offered that I have not taken advantage of, in a manner that I thought became the character of the govt. I represented as well as myself. Thus what ground I have gained is solid; it is equal & independant. I have and shall continue to endeavor to convince them that what I say is entitled to their belief; that my professions on the part of our govt. to preserve peace & friendship with this are sincere; not the mouthing of a partizan of this country or sycophant, but of an independant American who is mindful of what is due to the character and interests of those he represents. I have no doubt that this line of conduct will produce a good effect here, and contribute more to a good understanding between the two countries, than a sycophantic one. These people have been always taught to consider the republicans of america as their enemies; in consequence they look’d to the election of a republican President as an event very unfavorable to them, as the commencment of hostility &ca; to the mission of a republican minister here, somewhat in the same light. Events have so far disappointed them, and it was important that they shod. be undeceived in that respect: seing there is no harm in it will take from them the motive of interfering in our concerns.
My last publick letter of augt. 31. wh. announc’d my reception by the King & was sent by Duplicate I hope you recd. I have been so much engaged in writing you private letters that I have fall’n behind a little in publick. The period of my return ought not to be known, I think here or in america, till just as it takes place, that the impression of my service here may have its natural character & effect. We beg you to present us affecy. to yr. lady & family. Sincerely I am yr. friend & servt.
Jas. Monroe
Tell Col: Taylor and Major Butler that I rejoice to see them in the senate: that I wod. write them, but that I have written to one on publick business, for reasons that you can explain. The letter wh. was address’d to Genl. Mason, W. Nicholas & J. Breckinridge is of course to Col: Taylor as his successor, in office & confidence: it will likewise be so to Major Butler—that is in case it became necessary to deliver it.
Mr. Randolph (John) had a nephew affected in some organ of hearing or seing, for wh. he wished to send him to Europe. Will you be so kind as request him to send him to my care. Genl. Jackson expressed a desire to put a son of his under my care, while abroad. Will you be so good as assure him I will pay the greatest attention to him if he will send him, put him to College in either country or do what he directs. You know I cannot invite him into my family as secry, expecting daily in consequence of my letters to you Mr Purviance or Gelston, & having been applied to by so many others.
I have not recd. a line from you since my arrival here. As soon as I hear the state of things after the meeting of Congress I shall feel myself more at liberty, & have more leasure to write my friends in the UStates.
I send you two letters one to Mr. Jones—another to Mr. Dawson. If you see any impropriety in the first part you will not present it—or in presenting it caution him not to say any thing in case the letter is on publick subjects. Perhaps all this is an useless delicacy. I fear however any reverberation in Europe since all that shod. be under yr. care.
 

   
   RC (DLC: Rives Collection, Madison Papers). Docketed by JM.



   
   Letter not identified, but it was very likely Monroe to JM, 18 Sept. 1803 (first letter).



   
   Monroe to JM, 18 Sept. 1803 (second letter).



   
   For the letter to Mason, Nicholas, and Breckinridge, see Monroe’s private letter to JM, 8 June 1803, and n. 1.



   
   John St. George Randolph (1792–1856) was the first son of Richard Randolph (1770–96), brother of John Randolph of Roanoke. Upon Richard’s death, John Randolph provided for the boy, who, born deaf and mute, was eventually institutionalized for insanity (William Ewart Stokes, Jr., “Randolph of Roanoke: A Virginia Portrait” [Ph.D. diss., University of Virginia, 1955], p. 293; Woodward and Craven, Princetonians, 1784–1790, p. 284; Looney and Woodward, Princetonians, 1791–1794, p. 96).



   
   Monroe no doubt referred to one of the sons of Sen. James Jackson of Georgia.


